Citation Nr: 1220568	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-36 879	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1943 to January 1946.  He served in the Asia Pacific Theatre during World War II and was wounded in action.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

The Veteran was afforded an April 2011 hearing before the undersigned at the RO.  A transcript of the hearing is associated with the claims folder.  

In July 2011, the Board remanded the appeal for additional development.  Such development has been completed, and the case is ready for appellate review.  

In March 2012, the RO awarded service connection for peripheral neuropathy of both lower extremities.  

A review of the Virtual VA paperless claims processing system shows that VA treatment records through December 2011 are of record.  The RO considered these updated VA treatment records in the December 2011 Supplemental Statement of the Case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's service connected peripheral neuropathy of the lower extremities results in complete anesthesia covering the entire dorsum of both feet and toes with other manifestations that are equivalent to complete paralysis of the external popliteal nerve; and are in turn equivalent to loss of use of a foot for purposes of for a certificate of eligibility for an automobile and/or specially adapted equipment.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and/or specially adapted equipment have been met.  38 U.S.C.A. §§ 3901, 3902(b)(2), 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.350(a)(2), 3.808, 4.63, 4.124a, DC 8521 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
	
Analysis

To warrant entitlement to automobile and adaptive equipment under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran is entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 

The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Such a determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, and shortening of the lower extremity of 3 1/2 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.

The Veteran is service-connected for the following compensable disabilities: peripheral neuropathy of the lower extremities, each rated as 60 percent disabling; low back disability, rated as 20 percent disabling; and shell fragment wounds for muscle group XV, XI, and abdomen, associated scars, all rated individually as 10 percent disabling; hearing loss and tinnitus both rated as 10 percent disabling.  He is also service connected for numerous noncompensable disabilities.  His combined overall rating is 100 percent.

In June 2006, the Veteran underwent a VA general medical examination.  He complained of problems associated with his low back, right hip, and peripheral neuropathy disabilities.  Clinical examination showed limited motion of the thoracolumbar spine.  The examiner commented that repetitive motion resulted in ataxia.  Neurological evaluation showed diminished position, vibration, and light touch in the right lower extremity to the ankle and in the toes and feet of the left lower extremity.  The examiner opined that the Veteran was unemployable due to his lower extremity disabilities.  

VA treatment records from March 2007 show that the Veteran complained of an unsteady gait and loss of sensation in both feet.  He reported difficulty operating the pedals of his vehicle.  In June 2007, he began learning how to operate his vehicle through hand controls.  

In August 2007 letter, a rehabilitation provider stated that the Veteran was deemed medically stable to drive with adaptive automobile equipment.  In another note, Dr. T.M. reported that the Veteran's peripheral neuropathy weakened his legs and caused him to lose control.  He did not consider the Veteran to be a safe driver while using conventional pedal controls.  However, the Veteran had sufficient capacity to use hand controls.   

In February 2008, the Veteran stated that he did not have sensory perception in either foot and this prevented him from operating vehicle pedals.  In order to maintain his driving license, he had hand controls placed in his vehicle.  

At the April 2011 hearing, the Veteran again stated that he had significant difficulties operating vehicle pedals due to decreased sensation in his lower extremities.  He had learned how to operate his vehicle through hand controls to maintain his driving license.

In October 2011 the Veteran underwent a VA examination for peripheral neuropathy.  The examiner assessed moderate pain in both lower extremities and severe paresthesias and numbness in both lower extremities.  

Upon clinical examination, the Veteran demonstrated full strength (5/5) in knee extension, plantar flexion, and ankle dorsiflexion.  His right medial thigh had 2.5 centimeter (cm) atrophy compared to the left medial thigh.  He had hypoactive knee reflexes and absent ankle reflexes.  

Sensation was decreased in both thighs, knees and ankles.  It was completely absent in his feet and toes.  The examiner noted additional sensory disturbances consisting of absent vibration and temperature below mid tibia of both legs.  He also observed skin abnormalities in both lower extremities.  He commented that the Veteran used a cane with his right hand for stability and balance.  

He opined, without elaboration, that the lower extremity peripheral nerve disorder did not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

In December 2011, the VA examiner added an addendum opinion, available through the Veteran's Virtual VA efolder.  He characterized the peripheral neuropathy of both lower extremities as severe.   

Although the October 2011 VA examiner opined that the function for either foot was not such that the Veteran would be equally well served by an amputation and prosthetic appliance; the examiner did not explain the basis for this opinion.  Cf.  38 C.F.R. § 3.350(a)(2).  

The examiner also did not specify the severity of any associated paralysis of the nerves involved, but at one point did assess the radiculopathy as involving the sciatic nerves.  The examiner did report a complete absence of sensation in the feet.  Such loss of sensation, or anesthesia is an indication of complete paralysis of the peroneal nerve in both lower extremities.    38 C.F.R. §§ 4.63(b), 4.124a, DC 8521.  

The Veteran has repeatedly stated that the complete loss of sensation in his feet prevented him from operating conventional vehicle pedals and the medical opinions support this contention.  During the October 2011 VA examination, the examiner observed absent sensation in both feet.  He also observed temperature changes below the mid-tibia, indicating additional circulatory disturbances of the feet.  These findings suggest symptoms approximating the criteria for complete paralysis.  38 C.F.R. § 4.124a, DC 8521.  

Resolving reasonable in favor of the Veteran, the Board considers his peripheral neuropathy symptom of complete anesthesia in his feet to approximate the criteria for complete paralysis of the peroneal nerve.  See 38 C.F.R. §§ 3.102, 4.124a, DC 8521.  Thus, loss of use of the foot due to a service connected disability is demonstrated.  Id.; 38 C.F.R. § 3.350(a)(2).  

Since loss of use of the feet is shown through service connected peripheral neuropathy approximating complete paralysis of the peroneal nerve, and this loss appears to be permanent; entitlement to automobile and adaptive equipment under 38 U.S.C.A. § 3901 is warranted.   




ORDER

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


